DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/13/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 1.98(b)(5) requires that each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommers US 20160163221and in view of Batzler US 2009/0298024
Claims 1 and 15:  The Sommers reference provides a teaching of a method to perform an inspection of a weld environment (see paragraph 18 “systems (e.g., cloud-based systems) to provide for visualizations and audio useful in monitoring, for example, a quality of welding operations”), the method comprising: 
receiving, at a processor of a head mounted device (see FIG. 2 and paragraph 23 “helmet system 20 including detachable augmented reality (AR) safety eyeglasses 30 (e.g., welding display system). The AR eyeglasses 30 may be securely coupled to a headgear assembly 32 via an eyeglass fastener 34 of the headgear assembly 32. “), a first characteristic of a weld to be performed on a workpiece (see paragraph 29 camera is used to monitor the type of welds to be performed);
capturing, using an optical sensor of the head mounted device (see paragraph 26 item 42 “camera”), an image of a weld scene including the workpiece (see paragraph 29 for the analysis of the image data);
measuring, using the processor, a second characteristic of the weld to be performed by analyzing the image of the weld scene (see paragraph 30 different weld characteristic is measured for example speed, shape of the weld, concavity, weld angle and etc).
The Sommers reference is silent on the teaching of determining, using the processor, whether a difference between the first characteristic and the second characteristic satisfies a threshold; and when the difference satisfies the threshold, outputting an alert via a display device of the head mounted device identifying a discrepancy between the weld to be performed and the weld scene.
However, the Batzler reference provides a teaching of determining, using the processor, whether a difference between the first characteristic and the second characteristic satisfies a threshold (see paragraph 48) and when the difference satisfies the threshold, outputting an alert via a display device of the head mounted device identifying a discrepancy between the weld to be performed and the weld scene (see paragraph 50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Claims 5, 12 and 19:  The Sommer reference provides a teaching wherein the head mounted device comprises at least one of a welding helmet (see FIG. 2 the display systems 41 is attached to the welding helmet 38).   
Claim 8:  The Sommers reference provides a teaching of a wearable device (see FIG. 2), comprising:
a display device (see paragraph 23  detachable augmented reality (AR) safety eyeglasses 30 (e.g., welding display system) ).   ; 
an optical sensor (see camera 42 paragraph 26);
 a processor (see paragraph 52 processor 126); and
a storage device comprising machine readable instructions which, when executed by the processor, to cause the processor to:
access a first characteristic of a weld to be performed on a workpiece (see paragraph 29 camera is used to monitor the type of welds to be performed);
capture, using the optical sensor, an image of a weld scene including the workpiece (see paragraph 29 for the analysis of the image data);

The Sommers reference is silent on the teaching of determine whether a difference between the first characteristic and the second characteristic satisfies a threshold; and
when the difference satisfies the threshold, output an alert via the display device identifying a discrepancy between the weld to be performed and the weld scene.
However, the Batzler reference provides a teaching of determining, using the processor, whether a difference between the first characteristic and the second characteristic satisfies a threshold (see paragraph 48) and when the difference satisfies the threshold, outputting an alert via a display device of the head mounted device identifying a discrepancy between the weld to be performed and the weld scene (see paragraph 50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sommer reference with determining, using the processor, whether a difference between the first characteristic and the second characteristic satisfies a threshold; and when the difference satisfies the threshold, outputting an alert via a display device of the head mounted device identifying a discrepancy between the weld to be performed and the weld scene; as taught by Batzler, in order to provide an intuitive feedback on how to improve the weld quality (see paragraph 7).  

Claim 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sommers US  20160163221, in view of Batzler US 2009/0298024, and further in view of Becker US 2015/0194072
Claims 4, 11:  The Summer reference is silent on the teaching of  wherein the first characteristic comprises a wire electrode size between a plurality of objects making up the workpiece, the measuring of the second characteristic comprising:

However, the Becker reference provides a teaching of wherein the first characteristic comprises a wire electrode size between a plurality of objects making up the workpiece (see FIG. 10 and 11 for the wire electrode and paragraph 91 on how the camera and wire electrode is identified and interact with the system), the measuring of the second characteristic comprising:
calibrating distance measurements for the image using a distance reference (see paragraph 88 as an example how the marking are used to calibrate the systems) ;
processing the image to identify an electrode wire (see paragraph 91 camera detection system are programmed to identify the electrode and the marking on the electrode); and
measuring a second electrode wire size of the identified electrode wire based on the distance reference (see FIG. 10 and 11 for the two different type of electrode wire and paragraph 92 for the measuring of the second cable).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sommers reference with the feature of calibrating distance measurements for the image using a distance reference; processing the image to identify an electrode wire; and measuring a second electrode wire size of the identified electrode wire based on the distance reference, as taught by Becker in order to provide a more accurate measurement and assessment for the systems (see paragraph 74).
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sommers 20160163221 and in view of Batzler US 2009/0298024and further in view of Dunahoo et al US 10,201,868
Claims 6, 13 and 20:  The Sommers reference is silent on the teaching of further comprising, when the difference satisfies the threshold, transmitting a signal to cause a power supply to prevent outputting weld current.
However, the Dunahoo reference provides a teaching of when the difference satisfies the threshold, transmitting a signal to cause a power supply to prevent outputting weld current (see col. 4:5-21 stopping the component of the welding system and 4:25-35).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sommers reference with when the difference satisfies the threshold, transmitting a signal to cause a power supply to prevent outputting weld current, as taught by Dunahoo, in order to provide the user with a safe method to interact with the system (see col. 1:30-38).
    

Allowable Subject Matter
Claims 2-3, 7, 9-10, 14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715